Memorandum. There has been a sufficient showing by respondent that not only the seriousness of the charges hut that the surrounding circumstances suggest that relators may not he available for trial. Particularly significant are the undisputed assertions by respondent that relators along with the alleged co-conspirators arrested with them were connected with the seizure of large quantities of unusual contraband usable only in terroristic activities. Such seizures coupled with the fact that relators do not have substantial roots in the community, makes likely that they would become fugitives, as are some of the alleged co-conspirators. This meets the classic tests for fixing or denying bail (see People ex rel. Gonzalez v. Warden, 21 N Y 2d 18, 25). Of course, in view of the high bail fixed, the People are obliged to stand ready for immediate trial, as they assert they are. Consequently, the broad constitutional issues raised by relators are not relevant.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel and Jasen.
Order affirmed, without costs, in a memorandum.